STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 23, 2015
               Plaintiff-Appellee,

v                                                                    No. 318914
                                                                     Berrien Circuit Court
RICKIE BROWN,                                                        LC No. 2012-005328-FC

               Defendant-Appellant.


Before: METER, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Defendant Rickie Brown was convicted by a jury of two counts of first-degree criminal
sexual conduct, MCL 750.520b(1)(f) (causing personal injury); and one count of third-degree
criminal sexual conduct, MCL 750.520d(1)(a) (victim between 13 and 16 years of age).
Defendant was sentenced to 450 months to 60 years’ imprisonment for each of the first-degree
criminal sexual conduct convictions, and 160 months to 15 years’ imprisonment for the third-
degree criminal sexual conduct conviction. He appeals as of right. We affirm.

       Defendant argues that a recorded conversation between himself and a fellow inmate was
obtained in violation of his Fifth and Sixth Amendment rights to counsel. Because this issue was
not preserved in the trial court, we review for plain error affecting defendant’s substantial rights.
People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

        Even if we were to conclude that defendant’s Fifth or Sixth Amendment rights had been
violated, there was overwhelming evidence of defendant’s guilt, including the victim’s
testimony, the results of the sexual-assault examination, and DNA evidence. Therefore,
defendant fails to establish that his substantial rights were affected and that an “actually innocent
defendant” was convicted. Carines, 460 Mich. at 763. That is, there is no plain error presented.

        Next, defendant argues that the trial court erred in finding that the prosecutor exercised
due diligence in its attempts to secure defense witnesses for trial. We review the trial court’s
decision for an abuse of discretion. People v Eccles, 260 Mich. App. 379, 389; 677 NW2d 76
(2004).

       A prosecutor no longer has a duty to discover and produce all res gestae witnesses.
People v Perez, 469 Mich. 415, 419; 670 NW2d 655 (2003); MCL 767.40a. Rather, upon
request, the prosecutor must provide “reasonable assistance” to the defendant to secure defense

                                                -1-
witnesses for trial. People v Koonce, 466 Mich. 515, 521; 648 NW2d 153 (2002); MCL
767.40a(5). If the prosecutor endorses a witness under MCL 767.40a(3), then the prosecutor
must exercise due diligence to produce the witness. People v Wolford, 189 Mich. App. 478, 483-
484; 473 NW2d 767 (1991).

        “Due diligence” has been defined as attempting to do “everything reasonable, not
everything possible” to produce a witness. People v Cummings, 171 Mich. App. 577, 585; 430
NW2d 790 (1988) (citation and quotation omitted). “Reasonable assistance” has been applied as
a lesser standard. See People v Long, 246 Mich. App. 582, 586; 633 NW2d 843 (2001).

        Defendant argues that the prosecutor failed to exercise due diligence with respect to two
witnesses, Tony Holmes and Tony Powell. With respect to Holmes, he was listed as a witness
whom the prosecutor intended to call pursuant to MCL 767.40a(3). Thus, defendant correctly
asserts that the due-diligence standard should be applied. See Wolford, 189 Mich. App. at 483-
484. However, with respect to Powell, he was solely a defense witness, whom defendant asked
for help finding. Thus, the prosecutor only needed to provide reasonable assistance to locate
Powell. See Koonce, 466 Mich. at 521.

        Several attempts were made to locate Holmes in this case. Police officers attempted to
contact Holmes at his house at least 10 times, with no success. Officers also telephoned Holmes
and spoke with his neighbors, but his whereabouts were unknown. Similarly, with Powell,
officers attempted to contact him at the address listed on the subpoena, but they were
unsuccessful. They also checked police files and the white pages to find a different telephone
number or address. On another attempt to contact Powell at the listed address, officers spoke
with Powell’s grandmother who advised them that she did not know where he was. It was later
learned that Powell had outstanding arrest warrants and appeared to be evading arrest. The fact
that the prosecutor and detectives started searching for these witnesses a couple weeks before
trial does not make their efforts insufficient in this case. The record indicates that all available
leads were pursued and that earlier efforts would not likely have been of any avail. See People v
Bean, 457 Mich. 677, 687-689; 580 NW2d 390 (1998). Therefore, we find that the trial court did
not abuse its discretion in finding that the attempts to locate these witnesses were sufficient.1

       Defendant also argues that the trial court abused its discretion in failing to give the
standard missing-witness jury instruction.2 This jury instruction is appropriate when the
prosecutor fails to secure the presence of a listed witness at trial or when the prosecutor falls


1
  We note that the trial court erroneously applied the reasonable-assistance standard to both
witnesses, rather than applying the due-diligence standard to Holmes. However, because we find
that the prosecutor’s attempts to locate the witnesses were adequate, we “will not reverse the trial
court’s decision where it reached the right result for a wrong reason.” People v Mayhew, 236
Mich. App. 112, 118 n 2; 600 NW2d 370 (1999).
2
 “______ is a missing witness whose appearance was the responsibility of the prosecution. You
may infer that this witness’s testimony would have been unfavorable to the prosecutor’s case.”
CJI2d 5.12.


                                                -2-
short of providing reasonable assistance to secure defense witnesses. Perez, 469 Mich. at 420.
Because we find no abuse of discretion in the trial court’s finding of reasonable assistance, we
also find that the trial court did not abuse its discretion by deciding not to provide the missing-
witness jury instruction. See People v Steele, 283 Mich. App. 472, 485; 769 NW2d 256 (2009).

          Defendant also filed a Standard 4 brief. In his Standard 4 brief, defendant raises three
issues.

        Defendant contends that the prosecutor committed misconduct by placing the victim on
the witness stand with a teddy bear; by referring to the victim’s younger sister as a potential
victim during closing arguments; and by arguing facts not in evidence, specifically that the
victim had mental issues and took medication for her mood swings. Defendant waived any
argument with respect to the victim’s teddy bear, however, when defense counsel affirmatively
stated on the record that he had no objection to the victim bringing a teddy bear on the witness
stand. People v Carter, 462 Mich. 206, 215-216; 612 NW2d 144 (2000). Defendant’s other
arguments of prosecutorial misconduct are not supported by any citation to the lower court
record; therefore, we need not consider these claims. People v Petri, 279 Mich. App. 407, 413;
760 NW2d 882 (2008). Regardless, we have reviewed the lower court record and find no error.
Because defendant fails to establish prosecutorial misconduct, defendant’s argument that the
cumulative effect of the prosecutor’s conduct constituted error warranting reversal is also
without merit. See People v Dobek, 274 Mich. App. 58, 106; 732 NW2d 546 (2007).

        Next, defendant argues that he was denied the effective assistance of counsel. Because
no Ginther3 hearing was held, this Court’s review is limited to mistakes apparent on the lower
court record. People v Fike, 228 Mich. App. 178, 181; 577 NW2d 903 (1998).

        For a claim of ineffective assistance of counsel, a defendant bears a heavy burden to
establish that (1) counsel’s performance fell below an objective standard of reasonableness, and
(2) but for counsel’s error, there is a reasonable probability that the outcome of the defendant’s
trial would have been different. People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92 (2010).
Counsel’s performance should be evaluated from his or her perspective at the time of the alleged
error, People v Grant, 470 Mich. 477, 487; 684 NW2d 686 (2004), and a defendant must
overcome a strong presumption that counsel’s performance was sound trial strategy, People v
Toma, 462 Mich. 281, 302; 613 NW2d 694 (2000).

        Defendant argues that counsel was ineffective for failing to object to the alleged instances
of prosecutorial misconduct. Because we find that the prosecutor did not commit error, we also
find that counsel was not ineffective for failing to object. People v Matuszak, 263 Mich. App. 42,
58; 687 NW2d 342 (2004) (finding counsel not ineffective for failing to make meritless
objections).

       Defendant next argues that counsel was ineffective for failing to discredit the victim with
previous statements she made during defendant’s preliminary examination that would have


3
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -3-
refuted her testimony at trial. Defense counsel’s questioning of witnesses is presumed to be a
matter of trial strategy. Petri, 279 Mich. App. at 413. Defendant fails to overcome this
presumption, Toma, 462 Mich. at 302, and also fails to point to any testimony in the lower court
record from either the preliminary examination or trial to support this claim, see MCR
7.212(C)(7). Thus, defendant has not established ineffective assistance of counsel in this regard.

        Defendant also argues that counsel was ineffective for failing to move for the victim’s
psychological records to discredit her testimony. Nothing in the record establishes that evidence
of the victim’s psychological records would have revealed information benefitting defendant.
See People v Caballero, 184 Mich. App. 636, 640; 459 NW2d 80 (1990). Because defendant fails
to establish a basis that anything in these records would be helpful to the defense, counsel was
not ineffective for failing to obtain them.

       Defendant next argues that counsel was ineffective for failing to call a particular defense
expert witness to rebut the testimony of the prosecutor’s expert witness. Decisions regarding
what witnesses to call are presumed to be matters of trial strategy. People v Rockey, 237 Mich
App 74, 76; 601 NW2d 887 (1999). Defense counsel indicated that the defense expert’s opinion
was the same as the prosecution’s expert, so it was not favorable to the defense. Thus, counsel
was not ineffective because his decision appeared to be sound trial strategy. Toma, 462 Mich. at
302.

       Defendant provides three additional claims of ineffective assistance of counsel but fails to
provide any basis or supporting authority for his argument. Therefore, these arguments are
abandoned. People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998). Regardless,
we have considered his arguments and find them to be without merit.

       Lastly, defendant argues that the trial court erred in denying defense counsel’s motion to
withdraw as counsel. We review the trial court’s decision for an abuse of discretion. People v
Traylor, 245 Mich. App. 460, 461; 628 NW2d 120 (2001).

        In this case, there did not appear to be a bona fide dispute between defense counsel and
defendant. People v Echavarria, 233 Mich. App. 356, 369; 592 NW2d 737 (1999). Defendant
wanted defense counsel to produce character witnesses at trial, which defense counsel indicated
he would not do. Defense counsel explained to defendant that calling character witnesses could
damage his defense, but defendant was persistent in wanting his character witnesses to testify.
“Counsel’s decisions about defense strategy, including what evidence to present and what
arguments to make, are matters of trial strategy, and disagreements with regard to trial strategy
or professional judgment do not warrant appointment of substitute counsel.” People v
Strickland, 293 Mich. App. 393, 398; 810 NW2d 660 (2011). Therefore, the trial court did not
abuse its discretion in denying counsel’s motion to withdraw.

       Affirmed.

                                                            /s/ Patrick M. Meter
                                                            /s/ David H. Sawyer
                                                            /s/ Mark T. Boonstra



                                                -4-